DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 9,425,299, US 10,121,794 and US 10,103,161.   The improvement comprises the substrate comprising a single crystalline silicon layer; and a germanium-containing buffer layer located on top of the single crystalline silicon layer, wherein the III-V compound substrate semiconductor layer is located over the germanium-containing buffer layer.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 9,425,299, US 10,121,794 and US 10,103,161.   The improvement comprises the substrate comprising a single crystalline silicon layer; and forming a germanium-containing buffer layer on top of the single crystalline silicon layer, wherein the III-V compound substrate semiconductor layer is formed over the germanium-containing buffer layer.
	In re claims 21 and 23, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 9,425,299, US 10,121,794 and US 10,103,161.   The improvement comprises that the III-V compound source region comprises a graded III-V compound semiconductor material having a vertical compositional gradient that provides a variable band gap that decreases with a vertical distance from an interface with the III-V compound substrate semiconductor layer.
	In re claim 22, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 9,425,299, US 10,121,794 and US 10,103,161.   The improvement comprises that the III-V compound semiconductor drain region comprises a graded III-V compound semiconductor material having a compositional gradient that provides a variable band gap that decreases with a distance from an interface with the vertical semiconductor channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, submitted on 1/19/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 12, 2022



/HSIEN MING LEE/